     Case: 1:19-cr-00482-CAB Doc #: 18 Filed: 12/02/19 1 of 3. PageID #: 141



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO


UNITED STATES OF AMERICA              §
                                      §
V.                                    §             No. 1:19-CR-000482-01
                                      §
ROBIN LONGORIA                        §


               UNOPPOSED MOTION FOR CONTINUANCE

To the Hon. Christopher A. Boyko:

      Robin Longoria, defendant, by and through counsel, moves the Court to

continue the scheduling hearing until March 2, 2020 because of the demands of

counsel’s caseload.

      This matter is currently set for sentencing on Tuesday, January 8, 2020.

      However, counsel’s caseload includes preparation for a trial and other

significant matters that will interfere with his preparation for Ms. Longoria’s

sentencing hearing. Specifically:

      1. Counsel is set for trial on December 9, 2019, in the 396th District Court of

         Tarrant County, Texas, in cause number 1621052 styled The State of Texas

         v. Donald Daniels. This case involves an allegation of Engaging in

         Organized Crime. The State’s witness list includes 95 persons. Because of


Unopposed Motion for Continuance          1
     Case: 1:19-cr-00482-CAB Doc #: 18 Filed: 12/02/19 2 of 3. PageID #: 142



         the extent of potential evidence at trial, counsel expects that the trial in this

         matter will not be concluded before the current sentencing setting.

      2. Counsel is set for a sentencing hearing on January 7, 2020, before the

         Honorable Terry R. Means in the Northern District of Texas, in cause

         number 4:18-CR-00298-Y styled United States v. Emir Adel Chehab. Mr.

         Chehab has been in custody since February 7, 2019.

      3. Counsel has a deadline for the preparation of an Appellant’s Brief due on

         December 30, 2019, for the 5th Circuit Court of Appeals, in cause number

         19-10944 styled United States of America v. Marcello Shofner.

      Counsel is mindful that one of these obligations pertains to a state matter and

that this Court’s business takes precedence. Unfortunately, this state matter has been

pending for more than 18 months. Counsel is hopeful that a continuance until March

2, 2020, would not detrimentally affect the Court.




Unopposed Motion for Continuance           2
     Case: 1:19-cr-00482-CAB Doc #: 18 Filed: 12/02/19 3 of 3. PageID #: 143



Conclusion

        Counsel for the reasons stated above, requests a continuance until March 2,

2020.


                                       Respectfully submitted,


                                       //Steve Jumes//
                                       Steven Jumes
                                       Texas Bar No. 00796854
                                       The Law Office of Steven Jumes
                                       5740 Boat Club Rd.
                                       Fort Worth, Tx 76179
                                       (T) (817) 756-6000
                                       (F) (817) 238-1333
                                       steve@jumeslaw.com


                          CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that he discussed the above and foregoing
submission on November 26, 2019, with Assistant United States Attorney Chelsea
Rice who indicated that she is not opposed to this motion.

                                             //Steve Jumes//
                                             Steve Jumes


                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and
foregoing submission was served on all counsel as well as Assistant United States
Attorney Chelsea Rice via ECF filing on December 2, 2019.

                                             //s// Steven Jumes
                                             Steven Jumes

Unopposed Motion for Continuance         3
